Citation Nr: 0200002	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  94-36 553	)	DATE
	)
	)                       

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD), to include whether 
new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, his mother, cousin, and aunt


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1966 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) of New York, 
New York which granted service connection for PTSD with a 10 
percent evaluation.  Thus, the issue before the Board is 
taken, in part, to include whether there is any basis for 
"staged" ratings at any pertinent time, to include whether 
a current increased rating is in order.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The veteran was afforded a 
personal hearing at the RO in April 1992.  

As will be set forth below, it appears from the documents on 
file that the appellant desires to claim service connection 
for schizophrenia.  As this has been previously denied by 
final rating action, the issue is characterized as requiring 
new and material evidence.


REMAND

As noted above, this case is on appeal from a 1991 rating 
action.  It is, therefore, with some regret that the Board 
concludes that further development is necessary.  
Specifically, as to the certified issue, there appear to be 
records of treatment during the appeal period that are not on 
file.  On the most recent VA examination, it is noted that 
the appellant is getting regular treatment, and that he has 
medication for psychiatric impairment.  These records are 
potentially significant as to the certified issue.  The 
recent change in the law and regulations makes it necessary 
to attempt to obtain these records.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 
2001)); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).

Also as noted above, service connection for schizophrenia has 
been previously denied.  The veteran was notified and did not 
timely appeal.  Thus, that determination became final.  The 
appellant has been assigned nonservice connected pension 
benefits.  During the course of the appeal of the rating 
assigned for the PTSD, the veteran has essentially asserted 
that he has had psychiatric problems since he returned from 
Vietnam.  This would appear to be an attempt to reopen a 
claim for service connection which would have to be done with 
the submission of new and material evidence.

In view of the change of legislation noted above, certain 
development is indicated on the new and material claim as 
well.  Specifically, at his personal hearing, the veteran 
reported that he had been hospitalized in 1970, at the VA 
facility of Fort Hamilton in the Bronx.  Further, the record 
currently contains a hospital record from the Benedictine 
Hospital in Kingston, New York.  The record on file is for a 
1976 hospitalization.  It is noted on this record that there 
had been a previous hospitalization in 1972.  It does not 
appear that these records have ever been sought.

Further, once those records are obtained, the claims folder 
should be sent to a VA psychiatrist for an opinion on the 
onset of the schizophrenia.  Such opinion has never been 
sought, and would seem indicated under the new law.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should, with the assistance of 
the appellant as needed, attempt to 
obtain copies of all records for 
psychiatric treatment that are not 
currently on file.  Records sought should 
include those concerning more recent 
treatment, as well as records of 
hospitalizations reported to have been in 
1970 and 1972.  The veteran should 
provide names, places, and approximate 
dates of such treatment, and should 
provide release of information forms as 
needed in an attempt to obtain these 
records.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  Thereafter, and whether or not 
additional records are obtained, the 
claims folder should be sent to a VA 
psychiatrist.  After reviewing all 
available evidence, the reviewer should 
set forth an opinion as to the onset of 
the schizophrenia, to include whether 
there are indications of it in service, 
or indications that it is in some way 
related to service.  The opinion should 
be supported by citation to medical 
evidence.  If an examination of the 
veteran is deemed necessary, it should be 
scheduled.

3.  Thereafter, the RO should 
readjudicate the issues on the title 
page.  The PTSD should be rated based on 
the evidence of file.  The issue of new 
and material evidence to reopen the claim 
of service connection for schizophrenia 
should also be addressed.

Thereafter, to the extent that the benefits sought are not 
granted, the veteran and his representative should be 
provided with a supplemental statement of the case and 
afforded a reasonable opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until he is notified.  The Board 
intimates no opinion as to the ultimate outcome of these 
claims by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




